DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 12-15, 17-18 and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (US 2020/0037314 A1).
Regarding claim 1:
Xiong discloses a method of wireless communication performed by a user equipment (Fig. 7, “UE”), comprising: determining whether a collision is to occur between a physical uplink control channel (PUCCH) transmission (Fig. 1, 104) that includes a scheduling request (SR) (Para. [0023]), and multiple physical uplink shared channel (PUSCH) transmissions (Fig. 1, 102) in a slot (Para. [0029], i.e. “grant-free UUSCH” and “PUCCH transmission” collide in time); and transmitting, to a base station (BS) (Fig. 7, “RAN NODE”), the PUCCH transmission or the multiple PUSCH transmissions based at least in part on 
Regarding claim 2:
Xiong does not disclose wherein the PUCCH transmission includes: the SR and a hybrid automatic repeat request (HARQ) acknowledgement (ACK), the SR and channel state indication (CSI), the SR, the HARQ ACK, and the CSI, or the SR without the HARQ ACK or the CSI (Para. [0023], “the uplink control information (UCI) in the Physical Uplink Control Channel (PUCCH) may include a scheduling request (SR)”).
	Regarding claim 3:
Xiong further discloses performing multiplexing of uplink control information (UCI) associated with the SR and the HARQ ACK or the CSI prior to determining whether the collision is to occur; and determining a resource to be used for the PUCCH transmission based at least in part on performing the multiplexing of the UCI (Fig. 1, 104; Para. [0023], “the uplink control information (UCI) in the Physical Uplink Control Channel (PUCCH) may include a scheduling request (SR), a hybrid automatic repeat request-acknowledgement ( HARQ-ACK) feedback, a channel state information (CSI)” i.e., the UCI including SR, HARQ-ACK, and CSI suggests multiplexing of the SR, HARQ-ACK, and CSI in the PUCCH transmission.)
	Regarding claim 5:
Xiong further discloses determining that the multiple PUSCH transmissions include the PUSCH transmission with the UL-SCH transmission in the slot; and determining to not transmit the SR with the PUCCH transmission based at least in part on determining that the multiple PUSCH transmissions include the PUSCH transmission with the UL-SCH transmission in the slot (Para. [0034], “a grant-free uplink transmission for URLLC has a higher priority than all UCI types”). 
	Regarding claim 6:

Regarding claim 12:
Xiong further discloses wherein determining whether the collision is to occur comprises determining whether the PUCCH transmission and the multiple PUSCH transmissions overlap in the slot (Para. [0029]).
Regarding claim 13:
Xiong discloses a user equipment (UE) (Fig. 7, “UE”; Fig. 8, 800) for wireless communication, comprising: a memory (Fig. 8, 804G); and one or more processors (Fig. 8, 804E) operatively coupled to the memory, the memory and the one or more processors configured to: determine whether a collision is to occur between a physical uplink control channel (PUCCH) transmission that includes a scheduling request (SR), and multiple physical uplink shared channel (PUSCH) transmissions in a slot; and transmit, to a base station (BS), the PUCCH transmission or the multiple PUSCH transmissions based at least in part on determining whether the collision is to occur in the slot (See rejection of claim 1). 
Regarding claims 14-15, 17-18, and 24:
See rejections of claims 2-3, 5-6, and 12. 
Regarding claim 25:
Xiong discloses a non-transitory computer-readable medium (Fig. 12, 1220) storing one or more instructions (Fig. 12, 1250) for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: determine whether a collision is to occur between a physical uplink control 
Regarding claims 26-30:
See rejections of claims 1-3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 11, 16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Applicant’s Admitted Prior Art (Paragraph [0003]-[0005], Specification), hereinafter “AAPA”.
Regarding claim 4.
Xiong does not disclose determining whether the multiple PUSCH transmissions include a PUSCH transmission with an uplink shared channel (UL-SCH) transmission in the slot based at least in part on determining whether the collision is to occur. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Xiong in view of AAPA to include the feature that determining whether the multiple PUSCH transmissions include a PUSCH transmission with an uplink shared channel (UL-SCH) transmission in the slot based at least in part on determining whether the collision is to occur, in order to prevent PUCCH transmission and PUSCH transmission without UL-SCH transmission from colliding in a slot.
Regarding claim 10: 
Xiong does not disclose determining that the multiple PUSCH transmissions do not include the PUSCH transmission with the UL-SCH transmission; and dropping the multiple PUSCH transmissions based at least in part on determining that the multiple PUSCH transmissions do not include the PUSCH transmission with the UL-SCH transmission. 
AAPA teaches determining that the multiple PUSCH transmissions do not include the PUSCH transmission with the UL-SCH transmission; and dropping a PUSCH transmission if the PUSCH transmission does not include a UL-SCH transmission (Para. [0005], “In NR, a physical uplink control channel (PUCCH) transmission that includes a scheduling request (SR) may collide (for example, overlap) with multiple physical uplink shared channel (PUSCH) transmissions in a slot … Currently, a UE is configured to drop a PUSCH transmission if a SR overlaps with a PUSCH transmission without a UL-SCH,”)

	Regarding claim 11:
Xiong does not disclose wherein transmitting the PUCCH transmission or the multiple PUSCH transmissions comprises transmitting the PUCCH transmission based at least in part on dropping the multiple PUSCH transmissions. 
AAPA teaches transmitting the PUCCH transmission based at least in part on dropping the a PUSCH transmissions without a UL-SCH (Para. [0005], “In NR, a physical uplink control channel (PUCCH) transmission that includes a scheduling request (SR) may collide (for example, overlap) with multiple physical uplink shared channel (PUSCH) transmissions in a slot … Currently, a UE is configured to drop a PUSCH transmission if a SR overlaps with a PUSCH transmission without a UL-SCH,”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Xiong in view of AAPA to include the feature that transmitting the PUCCH transmission or the multiple PUSCH transmissions comprises transmitting the PUCCH transmission based at least in part on dropping the multiple PUSCH transmissions, in order to prioritize UCI in PUCCH transmissions over PUSCH transmissions when PUSCH transmissions do not include a UL-SCH transmission.
Regarding claims 16, 22, and 23:
See rejections of claims 4, 10, and 11.

Claims 7-9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Kundu et al. (US 2019/026139 A1).
Regarding claim 7:
Xiong does not disclose dropping the PUCCH transmission based at least in part on dropping the SR from the PUCCH transmission.  
Kundu teaches dropping the PUCCH transmission based at least in part on dropping the SR from the PUCCH transmission (Para. [0060], “If HARQ-ACK has higher priority than SR, then SR may be dropped and only HARQ-ACK may be transmitted on the HARQ-ACK PUCCH resource”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Xiong in view of Kundu to include the feature that dropping the PUCCH transmission based at least in part on dropping the SR from the PUCCH transmission, in order to prioritize transmission of HARQ-ACK over SR. 
Regarding claim 8:
Xiong does not disclose performing multiplexing of remaining uplink control information (UCI) associated with the PUCCH transmission with one of the multiple PUSCH transmissions based at least in part on dropping the SR; and wherein dropping the PUCCH transmission comprises dropping the PUCCH transmission based at least in part on performing the multiplexing. 
Kundu teaches performing multiplexing of remaining uplink control information (UCI) associated with the PUCCH transmission with one of the multiple PUSCH transmissions based at least in part on dropping the SR; and wherein dropping the PUCCH transmission comprises dropping the PUCCH transmission based at least in part on performing the multiplexing (Para. [0067], “in case when more than two PUCCHs collide in time, UE transmits one PUCCH carrying a combined HARQ-ACK and CSI report, and drops SR.”).

Regarding claim 9:
Xiong further discloses wherein transmitting the PUCCH transmission or the multiple PUSCH transmissions comprises transmitting the multiple PUSCH transmissions based at least in part on dropping the PUCCH transmission (Fig. 2; Para. [0035]).
	Regarding claims 19-21:
	See rejection of claims 7-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BO HUI A ZHU/Primary Examiner, Art Unit 2465